In a proceeding to adjudge appellant a juvenile delinquent, in which the petition was withdrawn, the appeal is from an order of the Family Court, Westchester County, dated January 19, 1971, which denied a motion to expunge the names of appellant and others from all court and police records. Order affirmed, without costs. The Family Court is not authorized or empowered to expunge police records (Matter of *718Weisberg v. Police Dept. of Vil. of Lynbrook, 46 Misc 2d 846). However, it has inherent power over its own records. We are of the opinion that the sealing of court records is a proper method of ensuring their confidentiality and, consequently, our affirmance is without prejudice to a new application addressed to the discretion of the Family Court as to whether or not it should seal its own record. Hopkins, Acting P. J., Martuscello, Shapiro, Grulotta and Benjamin, JJ., concur.